DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said outer shield" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this may actually refer to the inner shield and the claim is rejected as such.
Claim 4 recites the limitation "said closed proximal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This is believed to refer to the open proximal end and the claim is rejected as such.
Claim 6 recites the limitation "said outer shield" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this may actually refer to the inner shield and the claim is rejected as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1) in view of Srinivasan et al. (US 2017/0021110 A1).
With regard to claims 1-3,  Schraga teaches a pen needle assembly comprising: a needle hub having a needle post supporting a needle, said needle post having an outer surface and a distal end, said needle extending from said distal end of said needle post (Fig. 9 hub 50 post portion which is engaged by 40); an inner shield for coupling to an outer surface of said needle post and covering the needle, said outer shield having an outer surface (Fig. 9 member 40); and a mechanical coupling mechanism for connecting said inner shield to said post (see connection in Fig. 8, friction fit ([0086]).  Schraga do not disclose the inner shield to have a textured gripping surface.  However, Srinivasan et al. teach the inner shield of a pen needle may have ribs to facilitate gripping ([0056], Fig. 6 at 63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use gripping ribs on the outer surface of the inner shield of Schraga as Srinivasan et al. teach this is beneficial for gripping.
With regard to claim 4, see closed end at 40a and flange at 40b (Fig. 8).
With regard to claim 5, as combined the ribs extend along the length of the outer surface.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1) in view of Srinivasan et al. (US 2017/0021110 A1) as applied to claim 4 above, and further in view of Linke et al. (US 3,067,742).
With regard to claims 6 and 7, Schraga teaches a device substantially as claimed.  Schraga does not disclose a threaded coupling.  However, Linke et al. teach a shield which is threadedly coupled to a needle hub and that a threaded coupling is equivalent to a frictional fit (Col. 2 lines 39-42).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded connection between the post of the hub of Schrage and the shield as Linke et al. teach such to be an art effective equivalent connection which would yield the same predictable result of retaining the shield on the hub.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1), Srinivasan et al. (US 2017/0021110 A1), and Linke et al. (US 3,067,742) as applied to claim 7 above, and further in view of Calvert et al. (GB 2560556).
With regard to claims 8-11, Schraga and Linke et al. do not disclose details of the pitch.  However, Calvert et al. disclose using a coarse pitch which is beneficial in that it achieves a significant axial output for relatively small axial input (Pg. 6 lines 18-20, Fig. 1 thread 40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coarse pitch in Schraga and Linke et al. as Calvert et al. teach this is beneficial in that it achieves a significant axial output for relatively small axial input.  As shown in Fig. 1 the thread does not extend 360 degrees around the post and as such would have a pitch greater than the length of the post, the thread appears to extend about ½ the circumference.  Calvert et al. do not explicitly disclose the pitch to be about 1.0 to 1.5 times the length of the post, however, as Calvert et al. teach adjusting the pitch is directly correlated to desired input and output one of ordinary skill in the art before the effective filing date of the claimed invention would eb able to adjust the pitch as desired to achieve the balance between input and moment desired.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1) in view of Srinivasan et al. (US 2017/0021110 A1) and Linke et al. (US 3,067,742).
With regard to claims 12 and 13, Schraga teaches a pen needle assembly comprising: a needle hub having a needle post extending from said hub and supporting a needle, said needle post having an outer surface and a distal end, said needle extending from said distal end of said needle post (Figs. 8 and 9 hub 50 post portion which is engaged by 40, needle N); an inner shield for coupling to an outer surface of said needle post and covering the needle, said inner shield having an outer surface (Fig. 9 member 40, see connection in Fig. 8, friction fit ([0086]); andWO 2019/157418PCT/US2019/017423 an outer shield coupled to an outer surface of said needle hub covering said needle hub and inner shield, wherein said outer shield and inner shield are removable from said needle hub (Fig. 8 member 30, Figs. 11 and 12 show removal).  Schraga do not disclose the inner shield to have a textured gripping surface.  However, Srinivasan et al. teach the inner shield of a pen needle may have ribs to facilitate gripping ([0056], Fig. 6 at 63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use gripping ribs on the outer surface of the inner shield of Schraga as Srinivasan et al. teach this is beneficial for gripping.  Schraga does not disclose a threaded coupling.  However, Linke et al. teach a shield which is threadedly coupled to a needle hub and that a threaded coupling is equivalent to a frictional fit (Col. 2 lines 39-42).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded connection between the post of the hub of Schrage and the shield as Linke et al. teach such to be an art effective equivalent connection which would yield the same predictable result of retaining the shield on the hub.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1), Srinivasan et al. (US 2017/0021110 A1), and Linke et al. (US 3,067,742) as applied to claim 13 above, and further in view of Calvert et al. (GB 2560556).
With regard to claims 14-17, Schraga and Linke et al. do not disclose details of the pitch.  However, Calvert et al. disclose using a coarse pitch which is beneficial in that it achieves a significant axial output for relatively small axial input (Pg. 6 lines 18-20, Fig. 1 thread 40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coarse pitch in Schraga and Linke et al. as Calvert et al. teach this is beneficial in that it achieves a significant axial output for relatively small axial input.  As shown in Fig. 1 the thread does not extend 360 degrees around the post and as such would have a pitch greater than the length of the post, the thread appears to extend about ½ the circumference.  Calvert et al. do not explicitly disclose the pitch to be about 1.0 to 1.5 times the length of the post, however, as Calvert et al. teach adjusting the pitch is directly correlated to desired input and output one of ordinary skill in the art before the effective filing date of the claimed invention would eb able to adjust the pitch as desired to achieve the balance between input and moment desired.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1) in view of Linke et al. (US 3,067,742).
With regard to claims 18 and 19, Schraga teaches a method of assembling a pen needle assembly on a pen needle delivery device comprising the steps of: coupling the pen needle assembly to the pen needle delivery device (pen needle assembly coupled to deliver device 1, Fig. 8), where said pen needle assembly includes a needle hub with a post supporting a needle (Figs. 8 and 9 hub 50 post portion which is engaged by 40, needle N), an inner shield (Fig. 9 member 40, see connection in Fig. 8, friction fit ([0086]), and an outer shield covering said needle hub and inner shield (Fig. 8 member 30); and removing said outer shield to expose said inner shield, and disconnecting said inner shield from said post and removing said inner shield to expose said needle (Figs. 11 and 12).  Schraga does not disclose a threaded coupling.  However, Linke et al. teach a shield which is threadedly coupled to a needle hub and that a threaded coupling is equivalent to a frictional fit (Col. 2 lines 39-42).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded connection between the post of the hub of Schrage and the shield as Linke et al. teach such to be an art effective equivalent connection which would yield the same predictable result of retaining the shield on the hub.

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2008/0154192 A1) and Linke et al. (US 3,067,742) as applied to claim 18 above, and further in view of Calvert et al. (GB 2560556).
With regard to claims 20-23, Schraga and Linke et al. do not disclose details of the pitch.  However, Calvert et al. disclose using a coarse pitch which is beneficial in that it achieves a significant axial output for relatively small axial input (Pg. 6 lines 18-20, Fig. 1 thread 40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coarse pitch in Schraga and Linke et al. as Calvert et al. teach this is beneficial in that it achieves a significant axial output for relatively small axial input.  As shown in Fig. 1 the thread does not extend 360 degrees around the post and as such would have a pitch greater than the length of the post, the thread appears to extend about ½ the circumference.  Calvert et al. do not explicitly disclose the pitch to be about 1.0 to 1.5 times the length of the post, however, as Calvert et al. teach adjusting the pitch is directly correlated to desired input and output one of ordinary skill in the art before the effective filing date of the claimed invention would eb able to adjust the pitch as desired to achieve the balance between input and moment desired.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783